Name: Commission Implementing Regulation (EU) NoÃ 1208/2013 of 25Ã November 2013 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Prosciutto di Parma (PDO))
 Type: Implementing Regulation
 Subject Matter: consumption;  Europe;  foodstuff;  animal product;  marketing;  agricultural structures and production;  production
 Date Published: nan

 28.11.2013 EN Official Journal of the European Union L 317/8 COMMISSION IMPLEMENTING REGULATION (EU) No 1208/2013 of 25 November 2013 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Prosciutto di Parma (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular the second subparagraph of Article 53(2) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined Italys application for the approval of amendments to the specification for the protected designation of origin Prosciutto di Parma registered under Commission Regulation (EC) No 1107/96 of 12 June 1996 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 (2). (2) The purpose of the application is to amend the specification as follows. (3) Following nutritional recommendations which have now been confirmed by the headquarters of the World Health Organisation, the maximum average value for the salt criterion has been reduced from 6,9 % to 6,2 % and the minimum average value from 4,5 % to 4,2 %. (4) As regards the labelling of sliced and pre-packed Prosciutto di Parma, the requirement has been included to insert the acronym of the packaging/slicing firm instead of that of the producer under the consortiums symbol. Moreover, it has been made compulsory to include on the packaging of sliced and pre-packed Prosciutto di Parma the name of the producer or, in any case, of a person who is registered in the protected designation of origin monitoring system and is subject to all the monitoring and certification procedures laid down by that system. The specific provisions contained in the Single Document regarding the graphic representation shown on the packaging have been replaced by a less detailed formulation. (5) The table showing the minimum shelf-lives of the different categories of products and the various types of packaging technology for sliced and pre-packed Prosciutto di Parma has been amended in accordance with the results of a number of recent studies on this matter. (6) A clarification has been inserted in order to identify without ambiguity the categories of pigs legs which are eligible for making the product by adding to the current wording main categories of the EEC classification the specific information that the legs belong to the categories bearing the letters U, R and O. (7) The Commission has examined the amendments in question and concluded that they are justified. Since the amendments are minor within the meaning of the third subparagraph of Article 53(2) of Regulation (EU) No 1151/2012, the Commission may approve them without following the procedure set out in Articles 50 to 52 of the Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Prosciutto di Parma is hereby amended in accordance with Annex I to this Regulation. Article 2 Annex II to this Regulation contains the consolidated Single Document setting out the main points of the specification. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 2013. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 148, 21.6.1996, p. 1. ANNEX I In the specification for the protected designation of origin Prosciutto di Parma, the following amendments are approved: AMENDMENT APPLICATION Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) AMENDMENT APPLICATION IN ACCORDANCE WITH ARTICLE 9 PROSCIUTTO DI PARMA EC No: IT-PDO-0317-01028-9.8.2012 PGI ( ) PDO (X) 1. Headings in the specification affected by the amendments  Description of product  Method of production  Labelling 2. Type of amendment(s)  Amendment to Single Document or Summary Sheet 3. Amendment(s) A summary of the amendments made to the Single Document and to the text of the specification is given below. The first amendment concerns part B of the specification and point 5.2 of the Single Document; it relates to the moisture and salt criteria which characterise the product. In general, the standard has been simplified in order to facilitate its application. The substantive amendment concerns the reduction of the minimum and maximum average values for the salt criterion. The maximum value for this criterion has been reduced from 6,9 % to 6,2 % and the minimum value from 4,5 % to 4,2 %, in order to obtain an average value for salt in the product which is considerably lower than the previous values. This decision was taken following nutritional claims which have now been confirmed by the headquarters of the World Health Organisation. The second amendment also relates to part B (last point on labelling) as well as to part H of the specification and to point 3.7 of the Single Document; it concerns the labelling of sliced and pre-packed Prosciutto di Parma. More precisely, the specific provisions laid down in the text have been replaced by more generic wording which does not contain technical requirements. This amendment is intended to simplify possible subsequent amendments relating to the graphic presentation of the packaging concerned in the sense that it will be easier to make amendments, in this case to the specification only, or to one of its annexes (the guideline referred to), instead of amending these documents and the Single Document at the same time. The third amendment relates to part H of the specification, but not to the Single Document. It also concerns the graphic representation shown on the packaging of sliced and pre-packed Prosciutto di Parma. Also in the interests of greater commercial transparency, it has been laid down in particular that under the ducal crown the packaging/slicing firms acronym must be inserted instead of the producers. The packaging/slicing firm is in fact the last operator involved in making the product before it is placed on the market and is primarily responsible vis-Ã -vis the consumer. The rules on labelling in fact lay down that the packaging firms head office must be added to the label. In the interests of consistency, next to that information the alphanumeric abbreviation must also be included which identifies that operator within the sector protected by the PDO Prosciutto di Parma. The subsequent amendments, relating to Articles 13 and 14 of the slicing guideline for sliced and pre-packed Prosciutto di Parma, are closely linked to the preceding amendment. The aim of the amendments in question is to make it compulsory to include on the packaging of sliced and pre-packed Prosciutto di Parma the name of the producer or the packaging firm which are registered in the PDO monitoring system and which are subject to all the monitoring and certification procedures laid down by the system governing the PDO Prosciutto di Parma. In order to do this, the existing Article 13 has been supplemented and a new Article 14 has been added. The reasons for this amendment are as follows. The version of the specification which is the subject of the amendment application does not require the inclusion on the products labelling or packaging of the name of the producer or the packaging firm, thus leaving the possibility, provided for in the national and EU rules, of simply stating the name of the person who distributes or markets the product. The latter operator is clearly not involved in any activity relating to the production, monitoring and packaging of the product or to the checks carried out by the certifying body for the PDO Prosciutto di Parma. In order to adhere to the general idea and to a number of new principles established by Regulation (EU) No 1169/2011 of the European Parliament and of the Council (2), and in particular to the provisions of Article 8 et seq., it has been decided, in an anticipatory manner because the Regulation has not yet definitively entered into force, to identify a food business operator responsible for the food information (a function expressly provided for by the abovementioned Regulation) who is really able to guarantee that Prosciutto di Parma complies with what is stated on its label. Only the producers who have made and checked the products and the firms which have carried out the slicing and packaging are able to provide this guarantee, it being known that slicing and packaging constitute a single, indivisible operation and that therefore the packaging firm is also the firm which carries out the slicing. These two operators are able to provide a substantive guarantee as regards the information given on the product and therefore they may legitimately be regarded as responsible vis-Ã -vis consumers. In this connection, the compulsory inclusion on the label of only the producers name could prove discriminatory and not justified with regard to the grounds for the amendment application. Moreover, this amendment aims to identify as persons responsible for the information relating to the product only the persons registered in the official monitoring system of the certifying body for the PDO Prosciutto di Parma. In this connection, the producers and the packaging/slicing firms both regularly undergo checks by the relevant authorities; here, too, choosing just one of them would contradict the grounds elucidated above. For these reasons, we consider it necessary to provide for the dual possibility of showing the producers name or that of the packaging/slicing firm. Moreover, the inclusion on the packaging of the firms full trade name (which replaces the use of alphanumeric abbreviations and of codes) improves the product traceability system, its transparency and makes that system more accessible, even to a moderately informed consumer. When the name of the packaging/slicing firm is shown under the black triangle, the producer may also add, beside the other information shown on the label and the packaging, his own mark and company trade name. More generally, the main aim of adding the trade name of the abovementioned operators on the front part of the packaging is to provide consumers with the guarantee that the product Prosciutto di Parma complies with the information on its label, which is the responsibility of the operators subject to monitoring by the certifying body. The amendment aims to ensure that the information on the products packaging is as transparent as possible, exclusively for the benefit of consumers when buying it. A subsequent amendment likewise relates to the guideline on slicing and concerns the revision, rationalisation and simplification of Article 12 of that guideline which lays down standards regarding the minimum shelf-life of sliced pre-packed Prosciutto di Parma. Based on the results of a number of recent studies on this, it was considered appropriate to revise the table laying down the time limits for the different product categories and the various types of packaging technology. The last amendment concerns part C of the specification and, more particularly, the section containing provisions on rearing the pigs intended for the production of Prosciutto di Parma. The definition of the rearing techniques specifies that these aim to obtain heavy pigs, an objective which must be pursued by ensuring a moderate daily weight gain, and to produce carcases falling within the main categories of the EEC classification. The Italian rules, in addition to establishing a distinction between heavy pigs (H) and light pigs (L), lay down, in accordance with the Union rules, a classification scale subdivided into categories represented by the following letters: EUROP. Despite the absence of an express reference to the letters in the text quoted, it is nevertheless clearly apparent in the provision that Prosciutto di Parma may be made exclusively from the legs of heavy pigs (H) belonging to the main categories of the Community scale, i.e. those falling within the categories bearing the letters U, R and O, since carcases bearing the letters E and P are excluded. This choice, made when drawing up the specification, is guided by the conviction that the characteristics of the legs of carcases certified as falling under the categories E and P are not compatible with the Prosciutto di Parma production requirements. A discussion is currently taking place at Union level concerning the inclusion of the category bearing the letter S in the abovementioned EUROP scale. The advanced stage reached in the legislative process would seem to confirm that soon the Community scale could become SEUROP, which will also have direct consequences for Italy, where the classification will concern both heavy and light pigs. This innovation could pose major difficulties as regards the interpretation of the rules concerned contained in the specification; it would be difficult to determine the main categories of the classification and there would be a risk of authorising the use of inadequate raw materials or of excluding those which are perfectly in keeping with the characteristics of Prosciutto di Parma. Indeed, given the new presentation of the scale, its main categories could be represented by the categories bearing the letters E, U, R and O or by those bearing only the letters U and R. In the first case, pigs legs bearing the letter E would be added to the main categories, which would increase the risk of using raw materials not appropriate for the production of Prosciutto di Parma. In the second case, legs bearing the letter O would be excluded, although they have optimum characteristics. In view of the above and in order to avoid these uncertainties regarding interpretation, it would be advisable to clarify the wording currently used in part C of the specification main categories of the EEC classification by stating that these main categories concern carcases bearing the letters U, R and O. (1) OJ L 93, 31.3.2006, p. 12. Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1). (2) OJ L 304, 22.11.2011, p. 18. ANNEX II CONSOLIDATED SINGLE DOCUMENT Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) PROSCIUTTO DI PARMA EC No: IT-PDO-0317-01028-9.8.2012 PGI ( ) PDO (X) 1. Name Prosciutto di Parma 2. Member State or third country Italy 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.2. Meat products (cooked, salted, smoked, etc.) 3.2. Description of product to which the name in (1) applies Aged raw ham; identified by a heat-affixed logo on the hide; with a rounded external shape; the distal part (the foot) and any external imperfections that may compromise the product image are removed, trimming to leave a maximum of 6 cm of meat standing proud of the head of the femur; weight: normally 8-10 kg but never less than 7 kg; colour when cut: uniform pink to red, interspersed with pure white where fat is present; aroma and taste: delicate and sweet-tasting meat, not very salty with a typical fragrant aroma; characterised by conformity to precise analytical criteria measuring water content, salt and protein breakdown; after the logo is affixed, Prosciutto di Parma may be marketed whole, boned, in pieces of variable weights and shapes or sliced and packaged appropriately. 3.3. Raw materials (for processed products only) The raw material (fresh hind legs) used for the production of Prosciutto di Parma is characterised by the following: the consistency of the fat is rated by calculating the iodine index and/or linoleic acid content taken in the internal and external fat layers of subcutaneous panniculus adiposus in the hind leg. Each sample must have a maximum iodine index of 70 and a maximum linoleic acid content of 15 %; the depth of the fat covering of the external part of the fresh, trimmed hind leg, measured vertically from the top of the femur (sottonoce), must be approximately 20 mm for fresh hind legs used for the production of Prosciutto di Parma weighing between 7 and 9 kg and approximately 30 mm for fresh hind legs used for the production of Prosciutto di Parma weighing more than 9 kg. The depth of this fat layer must not be less than 15 mm and 20 mm, respectively, for the two categories of fresh hind legs, including the rind. At the crown, the layer of fat must be such that the rind cannot separate from the underlying layer of muscle fibre. Fresh trimmed hind legs should preferably weigh between 12 and 14 kg but must never weigh less than 10 kg. 3.4. Feed (for products of animal origin only) Authorised feed, quantities and instructions for use are listed in two tables  the first contains authorised feed for animals with a live weight of up to 80 kg, the second with feed authorised during the fattening phase. Feed is to be administered preferably in liquid form (gruel or wet mash), traditionally with added whey. During the first phase, the level of dry matter in the grain must be at least 45 % of the total matter and, besides the feedstuffs prescribed for the second phase, the permitted feedstuffs are as follows: corn gluten feed, stoned carobs, fish meal, soybean meal, distillers grains, buttermilk, fats with a melting point higher than 36 °C, protein lysates, silage corn. During the second phase (fattening), the level of dry matter in the grain must be at least 55 % of the total matter and the permitted feedstuffs are as follows: corn, wet mash from grains and/or ears of corn, sorghum, barley, wheat, triticale, oats, minor cereals, bran and other wheat-processing by-products, dehydrated potatoes, pressed and ensiled beet pulp, linseed oil cakes, dried beet pulp, apple and pear pulp, grape and tomato skins as agents assisting intestinal passage, whey, buttermilk, lucerne meal, molasses, meal from soybean, sunflower seed, sesame, coconut, corn germs, peas and/or other legume seeds, beer yeast, torula yeast and other yeasts, fats with a melting point higher than 40 °C. 3.5. Specific steps in production that must take place in the defined geographical area The production and ageing steps must take place in the production area specified in (4) in order to guarantee the quality, traceability and monitoring of the product. 3.6. Specific rules concerning slicing, grating, packaging, etc. After the logo is affixed, Prosciutto di Parma may be sold whole, boned, in pieces of variable weights and shapes or sliced, and packaged appropriately. In the case of the latter, the slicing and packaging processes must be carried out in the production area specified in point 4, first paragraph below and the distinctive PDO logo must be affixed to the package in such a way that it is indelible and cannot be removed, in accordance with the instructions set out in (3.7) below, so as to guarantee the quality characteristics typical of Prosciutto di Parma and the full traceability of the product. 3.7. Specific rules concerning labelling Although not part of the labelling, the first identifying feature of Prosciutto di Parma that distinguishes it from other products on the market is the dukes crown (heat-affixed mark reproducing the image of a five-point crown accompanied by the wording Parma). This mark fulfils a double function: firstly, it distinguishes the product from other raw hams and guarantees its authenticity (identifying mark) and secondly, it guarantees that the product itself has undergone all the proper production steps and that it has been identified by the operators in question during each of those steps. The lawful use of the PDO is subject to the presence of the logo: without the dukes crown the name in question may not be used to designate the product on labels, packaging or in sales documents, nor may it be used during commercial transactions (whole, sliced and prepackaged, or for retail sale in portions). The following specifications are obligatory on the labelling of Prosciutto di Parma:  for whole Prosciutto di Parma, on the bone:  Prosciutto di Parma followed by denominazione di origine protetta (protected designation of origin),  the production site,  for packaged, whole, boned or cut Prosciutto di Parma:  Prosciutto di Parma followed by denominazione di origine protetta (protected designation of origin),  the packaging site,  the production date (if the seal is no longer visible),  for sliced, pre-packaged Prosciutto di Parma:  the packages have a common part at the left upper edge, showing the back label dukes crown and the words:  Prosciutto di Parma denominazione di origine protetta ai sensi della legge 13 Febbraio 1990, n.26 et del REG. (CE) n. 1107/96 (Prosciutto di Parma protected designation of origin in accordance with Law No 26 of 13 February 1990 and Regulation (EC) No 1107/96),  confezionato sotto il controllo dellOrganismo autorizzato (packaged under the supervision of the authorised body),  the packaging site,  the production date (date indicating start of ageing as shown on the seal). The use of adjectives such as classic, authentic, extra, super or any other qualifying term or attribute added to the marketed product and other words not specifically provided for in the product specification is prohibited, except for the terms disossato (boned) and affettato (sliced). 4. Concise definition of the geographical area Prosciutto di Parma is produced in the defined area in the Province of Parma which includes the territory of the Province of Parma (in the Region of Emilia-Romagna, Italy) that lies no less than 5 km south of the Via Emilia at an altitude of no more than 900 metres, and bordered to the east by the Enza river and to the west by the Stirone river. The raw materials originate from a larger geographical area than the production area, which covers the following administrative regions: Emilia-Romagna, Veneto, Lombardy, Piedmont, Molise, Umbria, Tuscany, Marche, Abruzzi, Lazio (Italy). 5. Link with the geographical area 5.1. Specificity of the geographical area The specific characteristics of Prosciutto di Parma and the guarantee of compliance with strict quality, hygiene and food safety standards are all closely linked to environmental conditions and to natural and human factors. Within the defined geographical macro region, only a few rare restricted areas with unique, inimitable conditions and specific human skills have developed as production areas for hams with a designation. The production area for Prosciutto di Parma, a small part of the Province of Parma, is one of those restricted areas. The micro area is characterised by its unique ecological, climatic and environmental conditions which are created by the effect of the sea air from Versilia which, having taken on the scent of the olive groves and pine belts of Val di Magra through which it passes, shed its moisture onto the passes of the Apennines and acquired the fragrance of the chestnut groves, dries the Prosciutto di Parma and lends it its exclusive sweet aroma. 5.2. Specificity of the product Prosciutto di Parma is a raw ham that has been aged for a period of at least 12 months; the only ingredients permitted are pork and salt. The finished product has a rounded external shape and the distal part (the foot) has been removed, with a maximum of 6 cm of meat standing proud of the head of the femur. The aged product normally weighs 8-10 kg, but never less than 7 kg; the colour when cut is uniform pink to red, interspersed with pure white where fat is present; the meat has a delicate, sweet flavour, is not very salty and has a fragrant and characteristic aroma. In analyses, the product satisfies precise criteria relating to water content (between 59 % and 63,5 %), salt (between 4,2 % and 6,2 %) and protein breakdown (between 24 and 31 %). 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The production criteria that allow the PDO Prosciutto di Parma to be conferred are closely linked to environmental conditions and to natural and human factors. There is a close link between the raw material and Prosciutto di Parma which, coupled with production trends and the socioeconomic development of the geographic area, have produced unique qualities. The characteristics of the raw material have been utterly specific to the defined macro region of central, northern Italy (as specified in the second paragraph of point (4) since Etruscan times. The way in which the rearing of heavy pigs for late slaughter has developed shows the various stages of pig breeding: starting with local indigenous breeds and developing in line with environmental, social and economic conditions  and in particular alongside cereal crop and dairy farming (which are a core aspect of feeding practice), in order to culminate gradually and naturally in the entirely separate production of a product which enjoys protected designation status. Within the defined geographical macro region there is a restricted area which, due to its unique and inimitable environmental conditions and specific human skills, has developed into the production area for Prosciutto di Parma. This defined area represents only a small part of the Province of Parma. The location of this micro area gives it its characteristic and unique ecological, climatic and environmental conditions brought about by the sea air from Versilia which, having taken on the scent of the olive groves and pine belts of Val di Magra through which it passes, shed its moisture onto the passes of the Apennines and acquired the rich fragrance of chestnut groves, dries the Prosciutto di Parma and lends it its exclusive sweet aroma. Parma is situated at the heart of the ancient lands of Cisalpine Gaul whose inhabitants reared large herds of pigs and were particularly skilled in the production of salted hams. There are various written sources referring to the ham and its method of preparation, notably in the 1913 Chamber of Commerce lists, which mention the current production region. What at first was a purely artisanal method of production has now evolved into an industrial process but one which nevertheless preserves the traditional characteristics of the product. The origin of the product is documented from a historical perspective, also with regard to the area of origin of the raw material as this method of production is the result of the evolution of the typical rural culture which is common to the entire macro region mentioned above and which is concentrated in a particular part of the Province of Parma because of the inimitable microclimate and environmental conditions found there. Reference to publication of the specification [Article 5(7) of Regulation (EC) No 510/2006] The present administration launched the national objection procedure referred to in Article 5(5) of Regulation (EC) No 510/2006 by publishing the amendment application for the protected designation of origin Prosciutto di Parma in Official Gazette of the Italian Republic No 154 of 4 July 2012. The consolidated text of the product specification may be consulted on the following website: http://www.politicheagricole.it/flex/cm/pages/ServeBLOB.php/L/IT/IDPagina/3335 or alternatively: by going directly to the home page of the Ministry of Agricultural, Food and Forestry Policy (www.politicheagricole.it) and clicking on QualitÃ e sicurezza [Quality and safety] (at the top right of the screen), and then on Disciplinari di Produzione allesame dellUE. (1) OJ L 93, 31.3.2006, p. 12. Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1).